STATE OF MICHIGAN

                         COURT OF APPEALS



TROY 888 LLC,                                  UNPUBLISHED
                                               November 29, 2018
           Plaintiff-Counterdefendant-
           Appellee,

v                                              No. 338393
                                               Oakland Circuit Court
SUMMIT WILSHIRE LLC,                           LC No. 2016-153128-CZ

           Defendant-Counterplaintiff-
           Appellant,
and

WELLS FARGO BANK NA and MAX J
CORPORATION,

           Defendants.



TROY 888 LLC,

           Plaintiff-Counterdefendant-
           Appellant,

v                                              No. 339349
                                               Oakland Circuit Court
SUMMIT WILSHIRE LLC,                           LC No. 2016-153128-CZ

           Defendant-Counterplaintiff-
           Appellee,
and

WELLS FARGO BANK NA and MAX J
CORPORATION,

           Defendants.




                                         -1-
Before: SHAPIRO, P.J., and SERVITTO and GADOLA, JJ.

SHAPIRO, P.J. (concurring).

        I concur with the majority’s well-reasoned opinion in all respects except as to the grounds
for rejecting appellant’s “substantial performance” argument. I believe that a reasonable person
could conclude that the conditions set out in the retention pond agreement were met even if the
permanent storm drainage system was installed by a person or entity other than the City of Troy.
However, I concur with the majority in affirming because it is undisputed that the substantive
requirement that Sosnick or his successor “close off and stub the sewer line running from the
premises to the retention pond” never took place.


                                                            /s/ Douglas B. Shapiro




                                                -2-